DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 18 March 2020 and 26 January 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 6, 9-10, 12, 16-20, 23-30, and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 47-61 and 63-65 of copending Application No. 16/760,460 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 4, 6, 9-10, 12, 16-20, 23-30, and 34 of the instant application are the same scope as claims 47-61 and 63-65 of 16/760,460.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 9, 29-30, and 34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Berscheid et al. US 2017/0180063 A1 (hereinafter referred to as “Berscheid”). Note Berscheid was cited by the applicant in the IDS received 26 January 2021.
As to claim 1, Berscheid teaches an electronic device for a receiver side in a wireless communication system (figure 3), comprising:
a processing circuitry configured to:
estimate, based on reference signals from a transmitter of the wireless communication system, channel states on communication resources carrying the reference signals (¶66; figure 3: "The channel bandwidth is divided into N sub-carriers, M of which are used for channel estimation and are assigned BPSK preamble symbols X[m], m=0, 1, ...	, M-1."; ¶76: "FIG. 3 illustrates the high-level block diagram of the iterative channel estimation technique. The proposed iterative channel estimation technique starts by calculating an initial rough estimation of the multipath channel's impulse response (103) using the received version of the test sequence Y[m]. Specifically, given the known preamble sequence X[m], the estimator performs an upsampling inverse Fourier transform on Y[m]/X[m]."), wherein the reference signals are distributed over communication resources in a first frequency domain range of the communication system, and frequency domain resources of the communication system are divided into a plurality of orthogonal frequency domain ranges including the first frequency domain range (figure 1: N-point DFT; Received observations; ¶66 “Denote the vector of pilot sub-carrier indexes as S=[S(0), S(1), ..., S(M-1)], where the elements are related by S(m)=S(0)+mK, m=0, 1, ..., M-1, (1), where S(0) is the "start" sub-carrier and K is sub-carrier "skipping" factor."); and
i,τi}i=0L-1. As long as 2L<<M, it will be shown that estimating {αi,τi}i=0L-1, directly provides a better estimate of F[k]."; ¶80: ''After several iterations the estimates reach, or at least nearly reach, steady state values, which are denoted as αi and τi. These steady state values are processed by a Fourrier transform (110) as described in (16) to obtain the frequency response of the channel (111).”; ¶75: “The iterative algorithm assumes a multipath channel that has a finite number of paths and is designed to estimate the channel parameters, which are time delays τi and amplitudes αi, i=0, 1, . . . , L-1, of the paths.”);
wherein channel states on communication resources of other frequency domain ranges from the transmitter to the receiver are derived from the estimated conditions of the channel paths (figure 3; Equation 16; ¶75: "The estimated parameters, denoted as αi and τi can be used to obtain the frequency response of the channel with the following equation:[Equation 16].”).
As to claim 6, Berscheid teaches the electronic device of claim 1, wherein the communication system is an OFDM-based communication system, and the communication resources correspond to subcarriers, and wherein the number of subcarriers carrying the reference signals are determined based on accuracy of the channel estimation and a total bandwidth of the first frequency domain range which is expected to be occupied by the subcarriers containing the reference signals (¶66: "Consider the baseband-equivalent OFDMA system shown in FIG. 1. The channel bandwidth is divided into N sub-carriers, M of which are used for channel estimation and are assigned BPSK preamble symbols X[m], m=0, 1, ..., M-1.”).
As to claim 9, Berscheid teaches the electronic device of claim 1, wherein the conditions of the channel paths include the number of paths, a phase parameter of each path, and an intensity parameter of each path (Equation 31; Equation 41; Paragraph 93: "Moreover, the performance degradation caused T is the threshold level. With any threshold level decision, there is always some probability of a false alarm where a noise sample is declared as an echo.”).
As to claim 29, claim 29 is rejected the same way as claim 1.
As to claim 30, claim 30 is rejected the same way as claim 2.
As to claim 34, Berscheid teaches the electronic device of claim 29, wherein the processing circuitry is further configured to: based on channel states of an entire transmission band, determine transmission resource selection, including determining one or more of the following information: a modulation manner, an encoding manner, a time-frequency resource scheduling, a pre-encoding matrix indicator, a rank indicator, and a channel quality indicator; and transmit the one or more information to the receiver (¶¶66-67).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berscheid in view of Tatsunori et al. WO 2017/155016 A1 (hereinafter referred to as “Tatsunori”). Note Tatsunori was cited by the applicant in the IDS received 26 January 2021.
As to claim 2, Berscheid teaches the electronic device of claim 1.

However, Tatsunori teaches the reference signals are distributed over the first frequency domain range at a predetermined interval, and wherein the predetermined interval is determined based on a maximum delay spread of channel and a frequency domain interval between adjacent communication resources in the communication system (¶72: "FIG. 9, the reference signals are multiplexed in only the frequency direction, but the reference signals may be further multiplexed in the time direction. For example, when 0=5, the reference signals may be multiplexed in the time direction in such a manner that the reference signals of 1st to 5th antenna elements are transmitted at a certain timing and the reference signals of 6th to 10th antenna elements are transmitted at a subsequent timing. Here, "Q" may be any subcarrier spacing; however, in order to achieve highly accurate interpolation of the channel estimation values, "Q" may preferably be a number to the extent that frequency selectivity of the channels can be reproduced (a number to the extent that the sampling theorem is satisfied).").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Berscheid by including “the reference signals…the communication system” as taught by Tatsunori because it provides Berscheid’s device with the enhanced capability of improving accuracy of channel estimation values (Tatsunori, ¶72; figure 9).
As to claim 4, claim 4 is rejected the same way as claim 2.
As to claim 27, Berscheid teaches the electronic device of claim 1.
Although Berscheid teaches “The electronic device of claim 1,” Berscheid does not explicitly disclose “the communication system…the processing circuitry”.
However, Tatsunori teaches the communication system is a millimeter wave communication system, and the electronic device for the receiver is implemented as a user equipment or a base station, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Berscheid by including “the communication system…the processing circuitry” as taught by Tatsunori because it provides Berscheid’s device with the enhanced capability of utilizing mmWave in 5G RAN (Tatsunori, Fig. 2; Fig. 4B; Fig. 5D).

Claims 10, 12, and 16-17is/are rejected under 35 U.S.C. 103 as being unpatentable over Berscheid in view of Mukkavilli EP 1,928,136 A2 (hereinafter referred to as “Mukkavilli”). Note Mukkavilli was cited by the applicant in the IDS received 26 January 2021.
As to claim 10, Berscheid teaches the electronic device of claim 9, wherein the phase parameter of each path are estimated based on a frequency spectrum of data of the estimated channel states of subcarriers, and wherein the phase parameter of each path are determined based on the frequency spectrum of a peak corresponding to the path (Equation 26; ¶79: "The iterative channel estimation technique centers on peak detection (105) of q[u].").
Although Berscheid teaches “The electronic device of claim 9, wherein the phase parameter of each path are estimated based on a frequency spectrum of data of the estimated channel states of subcarriers, and wherein the phase parameter of each path are determined based on the frequency 
However, Mukkavilli teaches the number of paths and the phase parameter of each path are estimated based on a frequency spectrum of data of the estimated channel states of subcarriers, and wherein the number of paths corresponds to the number of peaks in the frequency spectrum of the data beyond a predetermined threshold and the phase parameter of each path are determined based on the frequency spectrum of a peak corresponding to the path (¶66: "In another tap selection scheme, the elements of[...] with low energy are replaced with zeros. Alternatively, the elements of[...] having low energy can be replaced or otherwise processed to result in substantially negligible values for these taps. These elements of[...] correspond to taps with low energy, where the low energy is likely due to noise rather than signal energy. A threshold is used to determine whether a given element/tap has sufficient energy and should be retained or should be zeroed out. This process may be referred to as "thresholding".).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Berscheid by including “the number of paths” and “wherein the number of paths…a predetermined threshold” as taught by Mukkavilli because it provides Berscheid’s device with the enhanced capability of detecting low energy elements (Mukkavilli, ¶66).
As to claim 12, Berscheid in view of Mukkavilli teaches the electronic device of claim 10.
Mukkavilli further teaches the predetermined threshold is determined based on the number of subcarriers containing the reference signal and signal-to-noise ratio at the receiver side (¶¶66-73).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Berscheid in view of Mukkavilli by including “the predetermined threshold is determined based on the number of subcarriers containing 
As to claim 16, Berscheid in view of Mukkavilli teaches the electronic device of claim 10. Berscheid further teaches an intensity parameter of each path is estimated according to the estimated channel states of the subcarriers, the number of paths, and the phase parameter of each path (Equation 17; Equation 26; the terms Y[m]/X[m] in equation 17 represent the estimated channel states of the subcarriers, and from equation 26, it can be seen that the intensity parameters of the paths αi are estimated based on the corresponding delays τi).
As to claim 17, Berscheid in view of Mukkavilli teaches the electronic device of claim 16. Berscheid further teaches the intensity parameter of each path is estimated by sloving a set of linear equations for the intensity parameter of each path established based on a multipath channel model from the estimated channel states of the subcarriers, the number of paths and the phase parameter of each path (Equation 17; Equation 26; the terms Y[m]/X[m] in equation 17 represent the estimated channel states of the subcarriers, and from equation 26, it can be seen that the intensity parameters of the paths αi are estimated based on the corresponding delays τi).

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berscheid in view of Annavajjala et al. US 2012/0082252 A1 (hereinafter referred to as “Annavajjala”). Note Annavajjala was cited by the applicant in the IDS received 26 January 2021.
As to claim 18, Berscheid teaches the electronic device of claim 1.
Although Berscheid teaches “The electronic device of claim 1,” Berscheid does not explicitly disclose “channel states…one time slot”.
However, Annavajjala teaches channel states of subcarriers containing the reference signals are jointly estimated by using reference signals at least distributed over one time slot (¶26: "The estimation 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Berscheid by including “channel states…one time slot” as taught by Annavajjala because it provides Berscheid’s device with the enhanced capability of performing joint estimation efficiently (Annavajjala, ¶26).
As to claim 19, Berscheid in view of Annavajjala teaches the electronic device of claim 18.
Annavajjala further teaches the reference signals are distributed over an entire transmission band in a specific time slot and the reference signals are only distributed over a part of a frequency band range in time slots other than the specific slot; and wherein the number of paths and a phase parameter and an intensity parameter of each path are estimated using the reference signals in the specific time slot, and in a time slot immediately after the specific time slot, the intensity parameter of each path is updated by using the previously estimated number of paths and the phase parameter of each path (¶26: "The estimation of h[k] is performed jointly over multiple OFDM symbols, where a power delay profile (PDP) of the channel is assumed to be fixed even when the instantaneous channel gain is time-varying.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Berscheid in view of Annavajjala by including “the reference signals…each path” as further taught by Annavajjala for the same rationale as set forth in claim 18 (Annavajjala, ¶26).
As to claim 20, Berscheid in view of Annavajjala teaches the electronic device of claim 18.
Annavajjala further teaches in all time slots, the reference signals are only distributed over a part of a frequency band range, and wherein for even-numbered and odd-numbered time slots, the reference signals are alternately distributed over a half of the frequency band range with lower 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Berscheid in view of Annavajjala by including “in all time slots…each path” as further taught by Annavajjala for the same rationale as set forth in claim 18 (Annavajjala, ¶26).

Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berscheid in view of Ko et al. US 2016/0261325 A1 (hereinafter referred to as “Ko”).
As to claim 23, Berscheid teaches the electronic device of claim 1.
Although Berscheid teaches “The electronic device of claim 1,” Berscheid does not explicitly disclose “the receiver…the transmitter”.
However, Ko teaches the receiver further comprises a radio frequency link and a transceiving antenna, and the radio frequency link and the transceiving antenna are configured to feed at least the information on the channel states on the communication resources of the first frequency domain range that are estimated by the processing circuitry back to the transmitter (¶¶117-128 and 175-176; figures 11, 17-25, 28, and 31).

As to claim 24, Berscheid teaches the electronic device of claim 1.
Although Berscheid teaches “The electronic device of claim 1,” Berscheid does not explicitly disclose “the electronic device…the transmitter”.
However, Ko teaches the electronic device for the receiver further comprises a transceiving antenna, which is configured to feed the estimated conditions of the channel paths back to the transmitter (¶¶129-138 and 175-176; figures 12, 17-25, 28, and 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Berscheid by including “the electronic device …the transmitter” as taught by Ko because it provides Berscheid’s device with the enhanced capability of having the proper hardware for performing the functions of the electronic device (Ko, ¶¶129-138 and 175-176; figures 12, 17-25, 28, and 31).
As to claim 25, Berscheid in view of Ko teaches the electronic device of claim 24.
Ko further teaches the transceiving antenna is further configured to receive transmission resource allocation information from the transmitter, and the processing circuitry is configured to control signal transmission and reception on allocated transmission resources, wherein the transmission resources are determined based on channel states on communication resources of respective frequency domain ranges from the transmitter to the receiver (¶¶117-138 and 175-176; figures 11-12, 17-25, 28, and 31).
.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berscheid in view of Van der Bergh et al. “LTE in the Sky: Trading Off Propagation Benefits with Interference Costs for Aerial Nodes” (hereinafter referred to as “Van der Bergh”).
As to claim 28, Berscheid teaches the electronic device of claim 1.
Although Berscheid teaches “The electronic device of claim 1,” Berscheid does not explicitly disclose “the electronic device…a predetermined threshold”.
However, Van der Bergh teaches the electronic device is implemented as an aircraft and further comprises an altitude determination unit configured to determine and provide an altitude where the aircraft is currently located to the processing circuitry, and the processing circuitry is configured to estimate channel states on communication resources of the first frequency domain range and estimate conditions of channel paths from the transmitter to the receiver when it is determined that the altitude is above a predetermined threshold (pages 46-47; figure 3: UE is UAV and determines altitude and performs channel state estimation and channel path condition estimations for the UAV above a threshold altitude).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Berscheid by including “the electronic device…a predetermined threshold” as taught by Van der Bergh because it provides Berscheid’s device .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
De Rosa et al. US 2018/0375568 A1 “Maintaining Network Connectivity of Aerial Devices During Unmanned Flight
Zhu WO 2017/214988 A1 “Apparatuses and Method for Channel Coefficient Estimation
Moreira et al. “A Context-aware Communication Link for Unmanned Aerial Vehicles”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JUSTIN T VAN ROIE/Primary Examiner, Art Unit 2469